
	

115 HR 3284 : Joint Counterterrorism Awareness Workshop Series Act of 2017
U.S. House of Representatives
2017-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 3284
		IN THE SENATE OF THE UNITED STATES
		September 18, 2017 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish a Joint Counterterrorism Awareness Workshop
			 Series, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Joint Counterterrorism Awareness Workshop Series Act of 2017. 2.Joint counterterrorism awareness workshop series (a)In generalTitle V of the Homeland Security Act (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section:
				
					529.Joint counterterrorism awareness workshop series
 (a)In generalThe Administrator, in consultation with the Director of the National Counterterrorism Center and the Director of the Federal Bureau of Investigation, shall establish a Joint Counterterrorism Awareness Workshop Series (in this section referred to as the Workshop Series) to address emerging terrorist threats and to enhance the ability of State and local jurisdictions to prevent, protect against, respond to, and recover from terrorist attacks.
 (b)PurposeThe Workshop Series established under subsection (a) shall include the following components: (1)Reviewing existing preparedness, response, and interdiction plans, policies, and procedures related to terrorist attacks of the participating jurisdictions and identifying gaps in such plans, operational capabilities, response resources, and authorities.
 (2)Identifying Federal, State, and local resources available to address the gaps identified in accordance with paragraph (1).
 (3)Providing assistance, through training, exercises, and other means, to build or sustain, as appropriate, the capabilities to close such identified gaps.
 (4)Examining the roles and responsibilities of participating agencies and respective communities in the event of a terrorist attack.
 (5)Improving situational awareness and information sharing among all participating agencies in the event of a terrorist attack.
 (6)Identifying and sharing best practices and lessons learned from each Workshop Series established under subsection (a).
 (c)Designation of participating citiesThe Administrator shall select jurisdictions to host a Workshop Series from those cities that— (1)are currently receiving, or that previously received, funding under section 2003; and
 (2)have requested to be considered. (d)Workshop series participantsIndividuals from State and local jurisdictions and emergency response providers in cities designated under subsection (c) shall be eligible to participate in the Workshop Series, including the following:
 (1)Senior elected and appointed officials. (2)Law enforcement.
 (3)Fire and Rescue. (4)Emergency management.
 (5)Emergency Medical Services. (6)Public health officials.
 (7)Private sector representatives. (8)Other participants as deemed appropriate by the Administrator.
							(e)Reports
 (1)Workshop series reportThe Administrator, in consultation with the Director of the National Counterterrorism Center, the Director of the Federal Bureau of Investigation, and officials from the city in which a Workshop Series is held, shall develop and submit to all of the agencies participating in such Workshop Series a report after the conclusion of each such Workshop Series that addresses the following:
 (A)Key findings about lessons learned and best practices from each such Workshop Series. (B)Potential mitigation strategies and resources to address gaps identified during each such Workshop Series.
 (2)Annual reportsNot later than 1 year after the date of the enactment of this section and annually thereafter for the next 5 years, the Administrator, in consultation with the Director of the National Counterterrorism Center and the Director of the Federal Bureau of Investigation, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive summary report of the key themes, lessons learned, and best practices identified during the Workshop Series held during the previous year.
 (f)AuthorizationThere is authorized to be appropriated $1,000,000 for each of fiscal years 2018 through 2022 to carry out this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 528 the following new item:
				
					
						Sec. 529. Joint Counterterrorism Awareness Workshop Series..
			
	Passed the House of Representatives September 14, 2017.Karen L. Haas,Clerk.
